NO. 07-07-0454-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 31, 2008
                                       ______________________________

ALANA LYNN GARIEPY, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

NO. 3990; HONORABLE RON ENNS, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON ABATEMENT AND REMAND
          Following her plea of not guilty, appellant Alana Lynn Gariepy was convicted by jury
of aggravated kidnapping and sentenced to ten years confinement, to be probated for a
term of ten years, and a $2,500 fine.    Appellant timely filed a notice of appeal challenging
her conviction.
  The clerk’s record filed on December 3, 2007 contains the Trial Court’s
Certification of Defendant’s Right of Appeal.  The form, however, is not signed by appellant
as required by Texas Rule of Appellate Procedure 25.2(d).
 
          Consequently, we abate this appeal and remand the cause to the trial court for
further proceedings.  On remand, the trial court shall utilize whatever means necessary to
secure a Certification of Defendant’s Right of Appeal in compliance with Texas Rule of
Appellate Procedure 25.2(d).  Once properly executed, the certification shall be included
in a supplemental clerk’s record and filed with this Court on or before February 28, 2008.
          It is so ordered. 
 
                                                                                      Per Curiam
 
Do not publish.